        Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,
                                                       Case No. 17-CV-1789 (DLC)
                        v.

 LEK SECURITIES CORPORATION,
 SAMUEL LEK,
 VALI MANAGEMENT PARTNERS
   dba AVALON FA LTD,
 NATHAN FAYYER, and
 SERGEY PUSTELNIK
   a/k/a SERGE PUSTELNIK,
                      Defendants.


                                  JOINT PRETRIAL ORDER

       Plaintiff Securities and Exchange Commission (“SEC”) and defendants Vali

Management Partners dba Avalon FA Ltd (“Avalon), Nathan Fayyer, and Sergey Pustelnik

(collectively, “Defendants”) jointly submit this joint pretrial order pursuant to Paragraph 5(A) of

the Individual Rules and Procedures of the Honorable Denise L. Cote and the Court’s Order

dated June 12, 2019.

  i.   The full caption of the action.

               The full caption appears above.

 ii.   The names, law firms, addresses, telephone and fax numbers for trial counsel:

           Attorneys for Plaintiff Securities and Exchange Commission:

               David J. Gottesman
               Olivia S. Choe
               U.S. Securities and Exchange Commission
               100 F Street NE
               Washington, D.C. 20549-4010
        Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 2 of 23



               Tel.: (202) 551-4470 (Gottesman)
               Tel.: (202) 551-4881 (Choe)
               Fax: (202) 772-9245

               Sarah S. Nilson
               U.S. Securities and Exchange Commission
               444 South Flower Street, Suite 900
               Los Angeles, CA 90071
               Tel.: (323) 965-3871
               Fax: (213) 443-1905

           Attorneys for Defendants Avalon, Fayyer, and Pustelnik:

               James M. Wines
               Law Office of James M Wines
               1802 Stirrup Lane
               Alexandria, VA 22308
               Tel.: (202) 297-6768
               Fax: (202) 289-8450

               Steven Karl Barentzen
               The Law Office of Steven Barentzen
               17 State Street, Suite 400
               New York, NY 10004
               Tel.: (917) 476-0953
               Fax: (202) 289-8450


 iii. A brief statement by plaintiff as to the basis of subject matter jurisdiction, and a brief
statement by each other party as to the presence or absence of subject matter jurisdiction. Such
statements shall include citations to all statutes relied on and relevant facts as to citizenship and
jurisdictional amount.

           a. Plaintiff’s statement. The SEC has asserted claims against the defendants

pursuant to Sections 15(b), 20(b), and 20(d) of the Securities Act of 1933 (“Securities Act”) [15

U.S.C. §§ 77o(b), 77t(b) and (d)] and Sections 20(a), 20(e), 21(d)(1), 21(d)(3) and 21(d)(5) of

the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78t(a), 78t(e), 78u(d)(1),

78u(d)(3), and 78u(d)(5)]. The Court has subject matter over these claims pursuant to Section

22(a) of the Securities Act [15 U.S.C. § 77v(a)] and Sections 21(d) and 27 of the Exchange Act

[15 U.S.C. §§ 78u(d) and 78aa].

                                                  2
         Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 3 of 23



            b. Defendants’ statement. Defendants do not challenge this Court’s subject matter

jurisdiction.

 iv.    A brief summary by each party of the claims and defenses that the party asserts remain to
be tried, including citations to any statutes on which the party relies. Such summaries shall also
identify all claims and defenses previously asserted which are not to be tried. The summaries
should not recite any evidentiary matter.

            a. Plaintiff’s statement.

                   1. Claims 1 and 2: The SEC claims that defendants Avalon, Fayyer,

                       Pustelnik, as well as Avalon’s traders, engaged in a scheme to manipulate

                       the U.S. securities markets through two trading strategies – spoofing or

                       layering (collectively referred to as “layering”) and “cross-market

                       manipulation” – in violation of Section 10(b) of the Exchange Act [15

                       U.S.C. § 78j(b)] and Rule 10b-5(a) and (c) thereunder [17 C.F.R. §

                       240.10b-5(a) and (c)] and Sections 17(a)(1) and (3) of the Securities Act

                       [15 U.S.C. §§ 77q(a)(1) and (3)].

                   2. Claim 3: The SEC further claims that defendants Avalon and Fayyer

                       violated Section 9(a)(2) of the Exchange Act [15 U.S.C. § 78i(a)(2)] by

                       engaging in two manipulative trading strategies, as described above,

                       which each involved a series of transactions in securities creating actual or

                       apparent active trading in such securities, or raising or depressing the

                       prices of such securities, for the purpose of inducing the purchase or sale

                       of such securities by others.

                   3. Claims 5 and 9: The SEC further claims that defendants Fayyer and

                       Pustelnik aided and abetted defendant Avalon’s violations, as described

                       above, of Sections 9(a)(2) and 10(b) of the Exchange Act, in violation of

                                                 3
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 4 of 23



           Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)]. The SEC also

           claims that defendant Pustelnik aided and abetted defendant Fayyer’s

           violations, as described above, of Sections 9(a)(2) and 10(b) of the

           Exchange Act, in violation of Section 20(e) of the Exchange Act. The

           SEC also claims that defendant Fayyer aided and abetted defendant

           Pustelnik’s violations, as described above, of Section 10(b) of the

           Exchange Act, in violation of Section 20(e) of the Exchange Act.

        4. Claim 7: The SEC further claims that defendants Fayyer and Pustelnik

           aided and abetted defendant Avalon’s and each other’s violations of

           Section 17(a)(1) and (a)(3) of the Securities Act, in violation of Section

           15(b) of the Securities Act [15 U.S.C. § 77o(b)].

        5. Claim 10: The SEC further claims that defendants Avalon and Fayyer are

           liable for Avalon’s traders’ violations of Sections 9(a)(2) and 10(b) of the

           Exchange Act and Rules 10b-5(a) and (c) thereunder, pursuant to Section

           20(a) of the Exchange Act [15 U.S.C. § 78t(a)].

        6. Claim 12: The SEC further claims that defendant Pustelnik is liable for

           Avalon’s violations of Sections 9(a)(2) and 10(b) of the Exchange Act and

           Rules 10b-5(a) and (c) thereunder, pursuant to Section 20(a) of the

           Exchange Act.

        7. The SEC’S Complaint also asserted other claims against defendants

           Samuel Lek and Lek Securities Corporation (the “Lek Defendants”).

           Because of a prospective settlement with the Lek Defendants currently




                                     4
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 5 of 23



            under review, the SEC anticipates that the claims against the Lek

            Defendants will not be tried.

  b. Defendants’ Statement.

        1. Claims 1 and 2: The defendants Avalon, Fayyer, Pustelnik deny they

            engaged in a scheme to manipulate the U.S. securities markets in violation

            of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-

            5(a) and (c) thereunder [17 C.F.R. § 240.10b-5(a) and (c)] and Sections

            17(a)(1) and (3) of the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)]

            because the SEC cannot prove the elements necessary to state such a

            claim.

        2. Claim 3: The defendants Avalon and Fayyer deny they violated Section

            9(a)(2) of the Exchange Act [15 U.S.C. § 78i(a)(2)] because the SEC

            cannot prove the elements necessary to state such a claim.

        3. Claims 5 and 9: Defendants Fayyer and Pustelnik deny they aided and

            abetted defendant Avalon’s violations, if any, of Sections 9(a)(2) and

            10(b) of the Exchange Act, in violation of Section 20(e) of the Exchange

            Act [15 U.S.C. § 78t(e)]. The defendant Pustelnik also denies he aided

            and abetted defendant Fayyer’s violations, if any, of Sections 9(a)(2) and

            10(b) of the Exchange Act, in violation of Section 20(e) of the Exchange

            Act. The defendant Fayyer also denies he aided and abetted defendant

            Pustelnik’s violations, if any, of Section 10(b) of the Exchange Act, in

            violation of Section 20(e) of the Exchange Act because the SEC cannot




                                      5
        Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 6 of 23



                       prove the elements necessary to state such a claim and because the

                       defendants acted at all times in good faith.

                   4. Claim 7: The defendants Fayyer and Pustelnik deny they aided and abetted

                       defendant Avalon’s and each other’s violations, if any, of Section 17(a)(1)

                       and (a)(3) of the Securities Act, in violation of Section 15(b) of the

                       Securities Act [15 U.S.C. § 77o(b)] because the SEC cannot prove the

                       elements necessary to state such a claim and because the defendants acted

                       at all times in good faith.

                   5. Claim 10: The defendants Avalon and Fayyer deny they are liable for

                       Avalon’s traders’ violations of Sections 9(a)(2) and 10(b) of the Exchange

                       Act and Rules 10b-5(a) and (c) thereunder, if any, pursuant to Section

                       20(a) of the Exchange Act [15 U.S.C. § 78t(a)] because the SEC cannot

                       prove the elements necessary to state such a claim and because the

                       defendants acted at all times in good faith.

                   6. Claim 12: The defendant Pustelnik denies liability for Avalon’s violations

                       of Sections 9(a)(2) and 10(b) of the Exchange Act and Rules 10b-5(a) and

                       (c) thereunder, if any, pursuant to Section 20(a) of the Exchange Act

                       because the SEC cannot prove the elements necessary to state such a claim

                       and because the defendants acted at all times in good faith.

  v.    A statement as to the number of trial days needed and regarding whether the case is to be
tried with or without a jury.

           a. Plaintiff’s statement. The SEC has demanded a trial by jury and estimates that

approximately 16 trial days will be needed for the SEC to present its case-in-chief (as to liability




                                                     6
         Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 7 of 23



only). 1 Pursuant to the Court’s instruction at the June 10, 2019 scheduling conference, the SEC

further proposes that each party have a time limit of 80 hours.

             b.   Defendant’s statement. Defendants anticipate that approximately 10 trial days

will be needed for the Defendants to present their defense as to liability.

 vi.   A statement as to whether or not all parties have consented to trial by a magistrate judge,
without identifying which parties do or do not consent.

             a. Not all parties have consented to trial by a magistrate judge.

vii.    Any stipulations or agreed statements of fact or law to which all parties consent.

             a. The parties agree to the following stipulations:

                     1. This Court has subject matter jurisdiction.

                     2. Venue is proper in this Court.

                     3. Avalon’s orders and executions at issue in this case occurred on national

                          securities exchanges.

                     4. A stock is a security.

                     5. A stock option is a security.

                     6. Between at least 2010 and 2016, Fayyer’s cell phone number was 732-

                          266-7888.

                     7. Lek Securities Corporation (“Lek Securities”) is a registered broker-dealer

                          based in New York, New York.

                     8. In October 2010, Avalon opened a brokerage account at Lek Securities

                          (“Avalon Account”).




1
  If any defendant is found liable on any claim, the SEC anticipates that the Court will conduct a separate, non-
jury proceeding to determine appropriate remedies.

                                                        7
          Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 8 of 23



                      9.    Avalon entered into agreements with individual traders and with trade

                           group leaders, who oversaw groups of traders.

                      10. Avalon’s traders traded in U.S. securities markets.

                      11. Pustelnik was a registered representative at Lek Securities between March

                           2011 and January 2015.

                      12. Pustelnik’s cell phone number has been 212-961-6751 since at least 2003.

                      13. Svetlana Pershinova (“Pershinova”) was an independent contractor at Lek

                           Securities who handled administrative functions related to the Avalon

                           Account.

                      14. From September 2012 through March 2014, Pustelnik held an Avalon

                           Fund Aktiv credit card.

                      15. Pustelnik provided technology services and support for Avalon’s back-

                           office operations.

                      16. Pustelnik maintained a server containing financial and other internal

                           records of Avalon at his residence in New Jersey (hereafter “Avalon

                           Server”).

                      17. In April 2014, the Avalon Server was produced to the SEC by Buckley

                           Sandler, Avalon’s and Fayyer’s former counsel.

viii. A list of all trial witnesses, indicating whether such witnesses will testify in person or by
deposition, and a brief summary of the substance of each witness’s testimony.

             a. Plaintiff’s trial witnesses. 2 The SEC does not anticipate presenting any testimony



2
  The SEC may call any of the witnesses it discloses herein or any additional witnesses in rebuttal if the defendants’
present witnesses not disclosed herein or testimony not described herein.



                                                          8
         Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 9 of 23



by deposition in its case-in-chief. 3

                      1. Sherilynn Belcher. Ms. Belcher is a FINRA official who oversaw

                          FINRA’s investigation of potential layering activity occurring through Lek

                          Securities Corporation during the relevant time period. She will provide

                          background testimony regarding the securities markets and trading in the

                          markets, the role of the SEC, FINRA, and self-regulatory organizations,

                          and FINRA rules applicable to FINRA members and their associated

                          persons, including registered representatives. She will explain how

                          layering works and why layering is manipulative and harmful to the

                          markets, and will testify about ways in which FINRA or other regulators

                          communicated that layering was a prohibited manipulative practice. She

                          will describe FINRA’s investigation of, and actions taken, with regard to

                          numerous instances of potential layering through Lek Securities that

                          involved orders placed by Avalon traders. She will explain that FINRA

                          repeatedly notified Lek Securities about this potential layering activity and

                          that on multiple occasions, Lek Securities notified FINRA that the

                          customer engaged in the trading activity was defendant Avalon. She will

                          also testify about events surrounding the investigation, such as Pustelnik’s

                          agreement to be barred from associating with any FINRA member. She

                          will also authenticate certain documents relating to FINRA’s investigation

                          into layering through Lek Securities.



3
 The SEC’s Trial Exhibits do include excerpts of certain investigative testimony and deposition testimony provided
by defendants Fayyer and Pustelnik, upon which summary witness Patrick McCluskey relies. But the SEC does not
anticipate playing this deposition testimony for the jury.

                                                        9
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 10 of 23



        2. Douglas Bond. Mr. Bond is an SEC employee. He will authenticate the

           forensic image that the SEC created of an Avalon computer server that

           was maintained at defendant Pustelnik’s residence, and that the

           defendants’ produced to the SEC. He will testify that copies of the

           forensic image were produced to the defendants during the litigation. He

           will also testify concerning the contents of the server and authenticate

           certain tables that were extracted from the server.

        3. Jeffrey Clark. Mr. Clark is a Special Agent with the Federal Bureau of

           Investigation. He will testify that in 2015, he obtained federal search

           warrants for the contents of four Google email accounts: avalonfaltd,

           reg.xia, zchxia, and laviensmile. He will further testify that he provided a

           copy of the search warrant returns that he received from Google to the

           U.S. Attorney’s Office for the District of New Jersey. He will also

           authenticate a number of emails and documents that he searched for and

           located within the Google search warrant returns.

        4. Gene DeMaio. Mr. DeMaio is a FINRA official who oversaw FINRA’s

           investigation of potential cross-market manipulation (also known as

           “mini-manipulation,” or “cross-market cross-product manipulation”)

           occurring through Lek Securities Corporation beginning in 2012. Mr.

           DeMaio will provide background information regarding stock options, the

           options markets, options market makers, and the trading of options. He

           will also explain how the cross-market manipulation strategy works and

           why it is manipulative and harmful to the markets, and will testify about



                                    10
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 11 of 23



           ways in which FINRA or other regulators communicated that such activity

           was a prohibited manipulative practice. He will describe FINRA’s

           learning of, investigation into, and actions taken with regard to numerous

           instances of such trading activity occurring through Lek Securities by

           Avalon traders. He will also testify about communications that FINRA

           had with market participants who were harmed by this trading activity.

           He will also testify that FINRA observed that the strategy occurred

           through another broker-dealer, Lime Brokerage, for a limited period of

           time.

        5. Nathan Fayyer. Mr. Fayyer is a named defendant and the disclosed

           owner of defendant Avalon. He will testify about Avalon; his role at

           Avalon; its trading activities; its account at Lek Securities; its relationship

           with its traders, including agreements between Avalon and its traders; and

           Avalon’s bank and credit card accounts. He will also testify about other

           entities he owns, their relationship to Avalon, and their financial accounts.

           He will also testify about Mr. Pustelnik’s involvement in and relationship

           to Avalon, including an Avalon computer server that Mr. Pustelnik

           maintained at his residence and financial ties between Mr. Pustelnik, Mr.

           Fayyer, and Avalon. He will also testify about Avalon’s corporate Gmail

           account. He will also testify about his response and Avalon’s response to

           subpoenas that they received from the SEC during its investigation and

           during the litigation. He will also testify about a number of




                                     11
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 12 of 23



           communications between and among Avalon, Lek Securities, Mr. Fayyer,

           Mr. Pustelnik, and Avalon’s traders.

        6. Andrew Gordon. During the time period of most of the trading at issue,

           Andrew Gordon was an official at Bats, which owned a number of

           exchanges on which the trading occurred. Bats was acquired by Cboe in

           2017, and Mr. Gordon now is an official at Cboe. Mr. Gordon will

           provide background testimony concerning the Bats exchanges and their

           role as self-regulatory organizations, the nature of layering and why it is

           deceptive and harmful to the markets. He will also testify about Bats’s

           learning of, investigation into, and actions taken with regard to potential

           layering activity that it observed occurring through Lek Securities during

           the relevant time period. Mr. Gordon will explain that Bats repeatedly

           provided notice to Lek regarding this activity and that on multiple

           occasions, Lek Securities notified Bats that the customer engaged in the

           trading activity was defendant Avalon.

        7. Daniel Hanuka. Mr. Hanuka was the Chief Financial Officer of Lek

           Securities between 2010 and 2016. Mr. Hanuka will testify about

           compensation that defendant Pustelnik received from Lek Securities

           between 2010 and 2015 and expenses deducted from that compensation.

           He will also testify about compensation that two other individuals

           associated with defendant Pustelnik received.

        8. Terrence Hendershott, Ph.D. Professor Hendershott is an expert in

           market microstructure. He will testify about the nature of the U.S.



                                    12
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 13 of 23



           securities markets and other general background information about trading

           and markets, including limit orders, the limit order book, and market-

           making. He will also describe the manipulative strategy known as

           layering from the perspective of market microstructure, identify certain

           key characteristics of layering, and the harm to the markets that can be

           caused by layering. He will testify about the forensic analysis that he

           conducted of Avalon’s order and trade activity, in which he identified over

           675,000 instances in which Avalon engaged in activity consistent with

           layering, as well as further econometric analyses that he conducted that

           confirmed that such activity was indicative of layering and not likely to

           have occurred unintentionally or as part of a non-manipulative trading

           strategy such as market making. He will also describe certain instances

           that he identified and explain how they exhibit features that are consistent

           with a layering strategy. He will also testify that the revenue generated by

           this trading activity exceeded $21 million. Professor Hendershott’s

           expected testimony is further set forth in his reports dated April 3, 2017,

           June 23, 2017, March 16, 2018, and June 22, 2018.

        9. Jerome Laguilles. Mr. Laguilles is an SEC employee. He will testify

           about which parties or other persons produced various documents to the

           SEC, and whether certain documents in this case were included in the

           Avalon Defendants’ productions to the SEC. In connection with that

           testimony, Mr. Laguilles will describe relevant aspects of the document

           management system utilized by the SEC’s Division of Enforcement and



                                    13
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 14 of 23



           about the SEC’s procedures for receiving, storing, and managing

           documents produced to the SEC during investigations and litigation. He

           will also testify about searches that he conducted for certain documents to

           determine which parties or other persons produced them to the SEC. He

           will also authenticate certain documents that were produced to the SEC by

           the defendants.

        10. Samuel Lek. Mr. Lek is the Chief Executive Officer and Chief

           Compliance Officer of Lek Securities. He will testify that between 2010

           and 2016, Avalon was a customer of Lek Securities and conducted trading

           in stock and options through its account at the firm. He will also

           authenticate certain Lek records, such as order and trade data reflecting

           Avalon’s trading activity during this period, which Lek Securities

           produced to the SEC. Mr. Lek may also testify about layering, cross-

           market, and other market manipulation, communications about the

           foregoing, communications with Fayyer and Pustelnik, Avalon’s account

           and Avalon’s trading activity at Lek Securities, the activities and roles of

           Pustelnik and others who worked on the Avalon account, Lek Securities’

           and Mr. Lek’s interactions with regulators, the SEC’s allegations against

           the defendants, and the resolution of the SEC’s charges against Mr. Lek

           and Lek Securities.

        11. Nicolas Louis. Mr. Louis is the former president of Lek Securities. If

           Mr. Lek is not called, then Mr. Louis will offer the testimony described

           above with regard to Mr. Lek.



                                     14
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 15 of 23



        12. Patrick McCluskey. Mr. McCluskey is an SEC employee. He will be a

           summary witness. He will testify that he was provided with a number of

           financial and other records relating to defendants Avalon, Pustelnik, and

           Fayyer, and to Avalon Fund Aktiv (an affiliate of Avalon owned by

           Fayyer), which he was asked to summarize. He will summarize records

           relating to (1) the initial funding of Avalon’s account at Lek Securities by

           defendants Fayyer and Pustelnik; (2) transfers of funds from Avalon’s

           account at Lek Securities to two overseas bank accounts, as well as

           transfers from those overseas bank accounts to domestic bank accounts

           held by Avalon Fund Aktiv; (3) transfers of funds from Avalon Fund

           Aktiv’s bank accounts to defendant Pustelnik and his affiliates; and (4) the

           use of an Avalon Fund Aktiv credit card by Fayyer, Pustelnik, and another

           individual affiliated with Pustelnik and Avalon, as well as payment of

           those credit card expenses by Avalon Fund Aktiv. He will also summarize

           his comparison of various tables extracted from the Avalon computer

           server stored in Pustelnik’s residence with financial records and other

           documents. He will also summarize information relating to certain

           Avalon trade groups and instances of activity consistent with layering

           identified by Professor Hendershott.

        13. Marin Nitzov. Mr. Nitzov is an employee of Citadel Securities, who

           worked on Citadel’s options market making desk during the relevant

           period. He will provide information regarding the options markets,

           options market-makers, and trading in options. He will also testify that he



                                    15
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 16 of 23



           observed multiple instances of potential manipulation involving trading in

           options that occurred through Lek Securities during the relevant time

           period. He will describe the activity that Citadel observed and explain

           why it is harmful to the options markets. He will also authenticate certain

           Citadel documentation of the activity that he observed.

        14. Adam Nunes. Mr. Nunes is an employee of Hudson River Trading. He

           will testify that during the relevant time period, he observed multiple

           instances of potential layering. He will also explain why layering is

           harmful to the stock market. He will also testify about communications

           that he had with regulators regarding the activity that he observed.

        15. Neil Pearson, Ph.D. Professor Pearson is an expert in options and

           derivatives. He will testify about stock options and the nature of the U.S.

           options markets. He will also describe the manipulative strategy known as

           cross-market manipulation (also known as “mini-manipulation,” or “cross-

           market cross-product manipulation”) and will explain how this form of

           manipulation is harmful to the markets. He will testify about the forensic

           analysis that he conducted of Avalon’s order and trade activity through

           Lek Securities, as well as order and trade activity through another broker-

           dealer, in which he identified several hundred instances in which Avalon

           engaged in activity consistent with cross-market manipulation. He will

           also testify about further econometric analyses that he conducted that

           confirmed that such activity was manipulative and unlikely to have been

           the result of a legitimate trading strategy. He will also testify that the



                                     16
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 17 of 23



             revenue generated by this trading activity exceeded $7 million in trading

             through Lek Securities, and over $450,000 in trading through another

             firm. Professor Pearson’s expected testimony is further set forth in his

             reports dated March 16, 2018, and June 22, 2018.

         16. Sergey Pustelnik. Mr. Pustelnik is a named defendant in this case. Mr.

             Pustelnik will testify about his relationship with Mr. Fayyer and Avalon,

             his role in introducing Avalon to Lek Securities, his role as a registered

             representative at Lek Securities, the compensation he received from Lek

             Securities, and his acceptance of a bar from being a registered

             representative. He will also testify about his involvement in Avalon,

             including his maintenance of Avalon’s computer server at his residence

             and his financial ties to Avalon, Fayyer, and other entities owned by

             Fayyer. He will also testify about certain tables extracted from the Avalon

             computer server as well as his communications with defendant Fayyer,

             various Avalon traders, and officials at Lek Securities, including

             communications regarding regulatory concerns about layering and Lek

             Securities’ Q6 system. He will also testify about his role in introducing the

             traders engaged in the cross-market strategy to another trading firm and

             broker-dealer.

         17. Peter Solano. Mr. Solano is an employee of Lek Securities. He will

             authenticate certain emails and other documents.

  b. Defendants’ trial witnesses.




                                      17
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 18 of 23



        1. Nathan Fayyer. Mr. Fayyer is a defendant in this case. He will testify that

           he did not execute any of the trades challenged by the SEC and its

           witnesses. He will testify regarding Avalon’s formation and organization,

           its account with Lek. He will testify regarding Avalon’s relationship with

           the independent contractors who executed the trades at issue in this case,

           and his role or lack thereof with regard to those trades. He will testify

           regarding Avalon’s and Mr. Fayyer’s reliance on Lek to monitor and

           ensure the legality of the trading in Lek’s Avalon account. He will testify

           regarding his understanding of the term “layering” during the relevant

           time period. He will testify that he did not know and reasonably did not

           believe that any of the trading in Lek’s Avalon account constituted a

           violation of the federal securities laws. He will testify regarding his

           interactions with Lek personnel, including Samuel Lek. He will testify

           regarding his relationship with Sergey Pustelnik and that Mr. Pustelnik

           was never a control person of Avalon. Mr. Fayyer will testify regarding

           the gains that Avalon made on the transactions at issue. He will testify that

           he did not knowingly provide substantial assistance to Mr. Pustelnik,

           Avalon or Avalon’s traders with respect to the trades at issue. Mr. Fayyer

           will testify that at all times he acted in good faith, including good faith

           reliance on the compliance capabilities of Lek and assurances by Lek and

           its counsel that the trading at issue was not illegal. Mr. Fayyer may

           authenticate certain documents and testify whether certain documents

           sought to be admitted by the SEC constitute business records of Avalon.



                                     18
Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 19 of 23



           Additionally, Mr. Fayyer will provide rebuttal testimony regarding the

           testimony elicited and evidence admitted in the SEC’s case in chief.

        2. Sergey Pustelnik. Mr. Pustelnik is a defendant in this case. He will testify

           that he did not execute any of the trades at issue in this case. He will

           testify regarding his role at Lek, including his lack of any compliance or

           supervisory function at Lek. He will testify regarding his relationship with

           Mr. Fayyer and his relationship with Avalon, including that Mr. Pustelnik

           was never a control person of Avalon. Mr. Pustelnik will testify that he did

           not knowingly provide substantial assistance to Mr. Fayyer, Avalon or its

           traders related to the trades at issue. Mr. Pustelnik will testify regarding

           his communications with Mr. Lek and other Lek personnel or agents

           regarding the trading in the Avalon account. Mr. Pustelnik will testify

           regarding gifts, payments or loans that he received from Mr. Fayyer’s U.S.

           entity. He will testify that he did not know and reasonably did not believe

           that any of the trading in Lek’s Avalon account constituted a violation of

           the federal securities laws. He will testify regarding the compensation that

           he received from Lek related to the trading at issue. Mr. Pustelnik may

           testify regarding his understanding of the so-called “cross market strategy”

           at issue in this case. Mr. Pustelnik may authenticate certain documents.

           Additionally, Mr. Pustelnik will provide rebuttal testimony regarding the

           testimony elicited and evidence admitted in the SEC’s case in chief.

        3. Samuel Lek. Mr. Lek is a former defendant in this case and the owner,

           principal, and chief compliance officer of Lek. It is believed that Mr. Lek



                                     19
         Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 20 of 23



                            will testify regarding equities and options trading generally and as it

                            pertains to the allegations by the SEC. Mr. Lek will testify regarding the

                            compensation paid by Lek to Mr. Pustelnik. Mr. Lek will testify regarding

                            the obligations broker dealers providing market access to its clients,

                            including Avalon, to ensure that orders comply with the federal securities

                            laws. Mr. Lek will testify regarding Lek’s compliance process, including

                            the pre-screening and subsequent review of Avalon’s orders to ensure that

                            they complied with the federal securities laws. He will testify regarding

                            his communications with Avalon, Mr. Fayyer and Mr. Pustelnik regarding

                            whether Avalon’s orders or trades complied with federal securities laws.

                            Mr. Lek will testify regarding whether he ever believed or ever convey to

                            Avalon, Mr. Fayyer or Mr. Pustelnik that Avalon’s orders or trades ever

                            violated federal securities laws. Mr. Lek will testify regarding his and

                            Lek’s settlement with the SEC. Mr. Lek may authenticate certain

                            documents and may testify whether certain documents are business

                            records of Lek. Additionally, Mr. Pustelnik will provide rebuttal testimony

                            regarding the testimony elicited and evidence admitted in the SEC’s case

                            in chief. 4 5




4
  Defendants reserve the right to call additional witnesses or to have the identified witnesses testify regarding
additional topics in the event the SEC calls witnesses not herein identified in rebuttal or otherwise, or in the event
that the identified SEC witnesses testify regarding topics not identified herein.
5
 The SEC objects to the defendants’ calling any witnesses not disclosed herein whom they reasonably should
anticipate calling based on the information available to them at this time.



                                                           20
          Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 21 of 23



 ix. A designation by each party of deposition testimony to be offered in its case in chief and
any counter-designations and objections by any other party.

             a. Plaintiff’s designations. The SEC does not designate any deposition testimony to

be offered in its case in chief. 6

             b. Defendants’ designations. The Defendants do not designate any deposition

testimony in their case in chief.

  x. A list by each party of exhibits to be offered in its case in chief, with one star indicating
exhibits to which no party objects on grounds of authenticity, and two stars indicating exhibits to
which no party objects on any ground.

             a. Plaintiff’s and Defendants’ list of exhibits is attached hereto as Exhibit A.

Plaintiff’s exhibits are numbered 1-370. Defendants’ exhibits are numbered 400-1230.

Objections are noted with stars pursuant to the Court’s Individual Practices in Civil Cases.

    xi.   Proposed initial legal instruction.

             a. Pursuant to the Court’s instruction at the June 10, 2019 scheduling conference, the

SEC’s proposed initial legal instruction is attached hereto as Exhibit B. The SEC is also

separately submitting its proposed jury instructions, and proposed verdict form pursuant to

Paragraph 5.B of the Court’s Individual Civil Practices (ECF No. 412).

             b. Defendants’ proposed initial legal instruction is attached hereto as Exhibit C. The

Defendants are also separately submitting their proposed jury instructions and proposed verdict

form pursuant to Paragraph 5.B of the Court’s Individual Civil Practices.

             c. Attached hereto as Exhibit D is a redline showing the differences between the

Defendants’ and the SEC’s proposed initial legal instructions.




6
 The SEC’s Trial Exhibits do include excerpts of certain investigative testimony and deposition testimony
provided by defendants Fayyer and Pustelnik, upon which summary witness Patrick McCluskey relies. But the
SEC does not anticipate playing this deposition testimony for the jury.

                                                   21
       Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 22 of 23



          d. The parties are jointly submitting voir dire questions hereto as Exhibit E. The

parties jointly propose questions 1 through 53. The SEC additionally proposes questions 54 and

55. The defendants additionally propose questions 56 through 70.


Dated: September 13, 2019                          Respectfully submitted,



                                                   /s/ Sarah S. Nilson
                                                   David J. Gottesman
                                                   Olivia S. Choe
                                                   Sarah S. Nilson
                                                   U.S. Securities and Exchange Commission
                                                   100 F Street N.E.
                                                   Washington, D.C. 20549
                                                   (202) 551-4470 (Gottesman)
                                                   GottesmanD@sec.gov
                                                   Attorneys for Plaintiff




Dated: September 13, 2019                          /s/ James M. Wines
                                                   James M. Wines
                                                   Law Office of James M Wines
                                                   1802 Stirrup Lane
                                                   Alexandria, VA 22308
                                                   Tel: (202)297-6768

                                                   Steven Karl Barentzen
                                                   The Law Office of Steven Barentzen
                                                   17 State Street, Suite 400
                                                   New York, NY 10004
                                                   Tel: (917) 476-0953
                                                   Fax: (202) 289-8450
                                                   Attorneys for the Defendants Avalon,
                                                   Fayyer, and Pustelnik




                                              22
     Case 1:17-cv-01789-DLC Document 441 Filed 09/13/19 Page 23 of 23




SO ORDERED:                              _____________________________
                                         HONORABLE DENISE L. COTE
                                         UNITED STATES DISTRICT JUDGE

                                         Dated:                , 2019.




                                    23
